                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
_______________________________
                                )
UNITED STATES OF AMERICA,       )
                                )
                                )    C.R. No. 16-00068 WES
                                )
     v.                         )
                                )
Patrick Churchville,            )
                                )
            Defendant           )
_______________________________ )


                           MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

       Before the Court is Defendant’s Objection to Magistrate Judge

Lincoln D. Almond’s Report and Recommendation (“R. & R.”) (ECF No.

45).   The R. & R. recommends that the Court deny Defendant’s Motion

for Leave to Appeal in Forma Pauperis (ECF No. 40) because his

appeal is “indisputably meritless” and would not be taken in good

faith.    (See R. & R. 1, ECF No. 44.)            The Court agrees with

Magistrate Judge Almond’s reasoning and conclusions.


       On September 12, 2018, the Court found that a certificate of

appealability was not merited in this action because the Defendant

failed    to   make   a   substantial   showing   of   the   denial   of   a

constitutional right as to any claim as required by 28 U.S.C. §

2253(c)(2).     As Magistrate Judge Almond concluded, the Court has

already determined that any appeal would be legally groundless.

Such appeals are frivolous and not taken in good faith, see Lyons
v. Wall, No. CA 04-380-T, 2007 WL 2067661, at *1 (D.R.I. July 13,

2007),   thus   Churchville   is   not   entitled   to   proceed   in   forma

pauperis. See 28 U.S.C. § 1915.


     Accordingly, the Court ACCEPTS Magistrate Judge Almond’s R.

& R. (ECF No. 44) and adopts its reasoning and conclusions.

Plaintiff’s Motion for Leave to Appeal In Forma Pauperis (ECF No.

40) is therefore DENIED.


IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: November 7, 2018
